 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 DECKERS OUTDOOR                                 CASE NO. 2:19-cv-06215-RGK(PJWx)
   CORPORATION,a Delaware
12 Corporation,
                                                   Hon. Judge R. Gary Klausner
13                       Plaintiff,
14                 v.                                           ORDER RE:
                                                       TIPULATE PROTECTIVE ORDER
15
   TARGET CORPORATION,a Minnesota
16 Corporation; ICOIVIX BRAND GROUP,
   a Delaware Corporation; and DOES 1-10,
17 inclusive,
18
                         Defendants.
19 '~
20
21      1.   PURPOSES AND LIMITATIONS
22           Discovery in this action is likely to involve production of confidential,
23 proprietary, or private information for which special protection from public disclosure
24 and from use for any purpose other than prosecuting this litigation may be warranted.
25      Accordingly, the parties hereby stipulate to and petition the Court to enter the
26 following Stipulated Protective Order. The parties acknowledge that this Order does
27 not confer blanket protections on all disclosures or responses to discovery and that the
28      protection it affords from public disclosure and use extends only to the limited

                                                   1
                                      STIPULATED PROTECTIVE ORDER
 1   information or items that are entitled to confidential treatment under the applicable
 2 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 3 that this Stipulated Protective Order does not entitle them to file confidential
 4 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 5 followed and the standards that will be applied when a party seeks permission from '
 6 the court to file material under seal.
 7         A.    GOOD CAUSE STATEMENT
 8         This action is likely to involve trade secrets, customer and pricing lists and
 9 ~ other valuable research, development, commercial, financial, technical and/or
10 proprietary information for which special protection from public disclosure and from
11   use for any purpose other than prosecution of this action is warranted. Such
12 confidential and proprietary materials and information consist of, among other things,
13 confidential business or financial information, information regarding confidential
14 business practices, or other confidential research, development, or commercial
15   information (including information implicating privacy rights of third parties),
16 information otherwise generally unavailable to the public, or which may be privileged
17 or otherwise protected from disclosure under state or federal statutes, court rules, case
18 decisions, or common law. Accordingly, to expedite the flow of information, to
19 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
20 to adequately protect information the parties are entitled to keep confidential, to
21   ensure that the parties are permitted reasonable necessary uses of such material in
22 preparation for and in the conduct of trial, to address their handling at the end of the
23   litigation, and serve the ends of justice, a protective order for such information is
24 justified in this matter. It is the intent of the parties that information will not be
25   designated as confidential for tactical reasons and that nothing be so designated
26   without a good faith belief that it has been maintained in a confidential, non-public
27 manner, and there is good cause why it should not be part of the public record of this
28 case.

                                                2
                                  STIPULATED PROTECTIVE ORDER
 ~i 2.     DEFINITIONS
 2         2.1    Action: this pending federal lawsuit.
 3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
4 ofinformation or items under this Order.
 5         2.3   "CONFIDENTIAL" Information or Items: information (regardless of
6    how it is generated, stored or maintained) or tangible things that qualify for protection
 7 ', under Federal Rule of Civil Procedure 26(cl, and as specified above in the Good
 8 ' Cause Statement.
 9         2.4   "HIGHLY CONFIDENTIAL" Information or Items: Information that
10 contains or discloses information that the Designating Party, in good faith, believes to
11   be extremely commercially sensitive or would provide a competitive advantage to
12 competitors or compromise or jeopardize the Designating Party's business interests if
13 disclosed.
14         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
15 support staffl.
16         2.6    Desi gnatin~Party: a Party or Non-Party that designates information or
17 items that it produces in disclosures or in responses to                    discovery as
18 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."
19         2.7    Disclosure or Discovery Material: all items or information, regardless of
20 the medium or manner in which it is generated, stored, or maintained (including,
21   among other things, testimony, transcripts, and tangible things), that are produced or
22 generated in disclosures or responses to discovery in this matter.
23         2.8    Expert: a person with specialized knowledge or experience in a matter
24 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25 expert witness or as a consultant in this Action.
26         2.9    House Counsel: attorneys who are employees of a party to this Action.
27 House Counsel does not include Outside Counsel of Record or any other outside
28 counsel.

                                                 3
                                   STIPULATED PROTECTIVE ORDER
 1         2.10 Non-Party: any natural person, partnership, corporation, association, or
 2 other legal entity not named as a Party to this action.
 3         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 4 to this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which
 6   has appeared on behalf of that party, and includes support staff.
 7         2.12 Par :any party to this Action, including all of its officers, directors,
 8 employees, consultants, retained experts, and Outside Counsel of Record (and their
 9 support staffs).
10         2.13 Producing Party: a Party or Non-Party that produces Disclosure or ~,
11   Discovery Material in this Action.
12         2.14 Professional Vendors: persons or entities that provide litigation support
13 services (e.g., photocopying, videotaping, translating, preparing exhibits or
14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.15 Protected Material: any Disclosure or Discovery Material that is
17 designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL."
18         2.16 Receiving Party_: a Party that receives Disclosure or Discovery Material
19 from a Producing Party.
20 3.      SCOPE
21         The protections conferred by this Stipulation and Order cover not only
22 Protected Material(as defined above), but also(1)any information copied or extracted
23 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
24 Protected Material; and (3) any testimony, conversations, or presentations by Parties
25   or their Counsel that might reveal Protected Material.
26         Any use of Protected Material at trial shall be governed by the orders of the trial
27 judge. This Order does not govern the use ofProtected Material at trial.
28

                                                 4
                                   STIPULATED PROTECTIVE ORDER
 1   4.    DURATION
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4 otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of(1) dismissal of all claims and defenses in this Action, with
 6 or without prejudice; and (2) final judgment herein after the completion and
 7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9 pursuant to applicable law.
10 5.      DESIGNATING PROTECTED MATERIAL
11         5.1   Exercise of Restraint and Care in Designating Material for Protection.
12         Each Party or Non-Party that designates information or items for protection
13   under this Order must take care to limit any such designation to specific material that
14 qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16 communications that qualify so that other portions of the material, documents, items,
17 or communications for which protection is not warranted are not swept unjustifiably
18   within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20 that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22 unnecessary expenses and burdens on other parties) may expose the Designating Party
23 to sanctions.
24         If it comes to a Designating Party's attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26 promptly notify all other Parties that it is withdrawing the inapplicable designation.
27
28

                                                s
                                  STIPULATED PROTECTIVE ORDER
 1         5.2   Manner and Timing of Designations.
 2         Except as otherwise provided in this Order (see, e.g., second paragraph of
 3 ' section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
 4 Material that qualifies for protection under this Order must be clearly so designated
 5   before the material is disclosed or produced.
 6         Designation in conformity with this Order requires:
 7               (a)    for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9 proceedings), that the Producing Party affix             at a minimum, the legend
10 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL" (hereinafter "Confidentiality
11   Legend"), to each page that contains protected material. If only a portion or portions o
12 the material on a page qualifies for protection, the Producing Party also must clearly
13   identify the protected portions)(e.g., by making appropriate markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection
15   need not designate them for protection until after the inspecting Party has indicated
16 which documents it would like copied and produced. During the inspection and before
17 the designation, all of the material made available for inspection shall be deemed
18 "HIGHLY CONFIDENTIAL." After the inspecting Party has identified the
19 documents it wants copied and produced, the Producing Party must determine which
20 documents, or portions thereof, qualify for protection under this Order. Then, before
21   producing the specified documents, the Producing Party must affix the appropriate
22 Confidentiality Legend to each page that contains Protected Material. If only a portion
23   or portions of the material on a page qualifies for protection, the Producing Party also
24   must clearly identify the protected portions)(e.g., by making appropriate markings in
25 the margins).
26               (b)    for testimony given in depositions that the Designating Party
27 identify the Disclosure or Discovery Material.          Failure of counsel to designate
28 testimony or exhibits at a deposition, however, shall not waive the protected status of

                                                6
                                   STIPULATED PROTECTIVE ORDER
 1   the testimony or exhibits. All deposition testimony and exhibits shall automatically be
 2 designated as Protected Material subject to the obligation for counsel to de-designate
 3   portions of deposition testimony and exhibits promptly upon receipt of official
 4 deposition transcripts and exhibits. Counsel may agree on the record during the
 5   deposition that the testimony shall be considered and treated as "HIGHLY
 6 CONFIDENTIAL" prior to the prompt de-designation ofnon-Confidential Material.
 7               (c)    for information produced in some form other than documentary and
 8 for any other tangible items, that the Producing Party affix in a prominent place on the
 9 exterior of the container or containers in which the information is stored the
10 appropriate Confidentiality Legend. If only a portion or portions of the information
11   warrants protection, the Producing Party, to the extent practicable, shall identify the
12 protected portion(s).
13         5.3   Inadvertent Failures to Designate•
14         If timely corrected, an inadvertent failure to designate qualified information or
15   items does not, standing alone, waive the Designating Party's right to secure
16 protection under this Order for such material.            Upon timely correction of a
17 designation, the Receiving Party must make reasonable efforts to assure that the
18   material is treated in accordance with the provisions of this Order.
19 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1    Timing of Challen
21         Any Party or Non-Party may challenge a designation of confidentiality at any
22 time that is consistent with the Court's Scheduling Order and, as necessary, all
23   relevant authority governing ex pane motion practice.
24         6.2    Meet and Confer.
25         The Challenging Party shall initiate the dispute resolution process under Local

~~ Rule 37.1 et seq., except as required under the circumstances and in good faith
27 application of all relevant authority governing ex pane motion practice.
28


                                   STIPULATED PROTECTIVE ORDER
 1         6.3   The burden of persuasion in any such challenge proceeding shall be on
 2 the Designating Party. Frivolous challenges, and those made for an improper purpose
 3 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 4 expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 5   withdrawn the confidentiality designation, all parties shall continue to afford the
 6   material in question the level of protection to which it is entitled under the Producing
 7 Party's designation until the Court rules on the challenge.
 8 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 9         7.1   Basic Principles.
10         A Receiving Party may use Protected Material that is disclosed or produced by
11   another Party or by a Non-Party in connection with this Action only for prosecuting,
12 defending, or attempting to settle this Action. Such Protected Material may be
13   disclosed only to the categories of persons and under the conditions described in this
14 Order. When the Action has been terminated, a Receiving Party must comply with the
15   provisions of section 13 below (FINAL DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17 location and in a secure manner that ensures that access is limited to the persons
18 authorized under this Order.
19         7.2   Disclosure of"CONFIDENTIAL" Information or Items.
20         Unless otherwise ordered by the court or permitted in writing by the
21   Designating Party, a Receiving Party may disclose any information or item designated
22 "CONFIDENTIAL" only to:
23               (a)    the Receiving Party's Outside Counsel of Record in this Action, as
24   well as employees of said Outside Counsel of Record to whom it is reasonably
25   necessary to disclose the information for this Action;
26               (b)    the officers, directors, and employees (including House Counsel)
27 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
28

                                                s
                                   STIPULATED PROTECTIVE ORDER
 1               (c)    Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the
 3 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
4                (d)    the court and its personnel;
 5               (e)    court reporters and their staff;
6                (~     professional jury or trial consultants, mock jurors, and Professional
 7 Vendors to whom disclosure is reasonably necessary for this Action and who have
 8 signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
9                (g)    the author or recipient of a document containing the information or
10 a custodian or other person who otherwise possessed or knew the information;
11               (h)    during their depositions, witnesses and attorneys for witnesses, in
12 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
13   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)they
14   will not be permitted to keep any confidential information unless they sign the
15 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise agreed
16   by the Designating Party or ordered by the court. Pages of transcribed deposition
17 testimony or exhibits to depositions that reveal Protected Material may be separately
18   bound by the court reporter and may not be disclosed to anyone except as permitted
19 under this Stipulated Protective Order; and
20               (i)    any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22         7.3   Disclosure of"HIGHLY CONFIDENTIAL" Information or Items.
23         Unless otherwise ordered by the court or permitted in writing by the
24 Designating Party, a Receiving Party may disclose any information or item designated
25 "HIGHLY CONFIDENTIAL" only to:
26               (a)    the Receiving Party's Outside Counsel of Record in this Action, as
27 well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;

                                                 9
                                   STIPULATED PROTECTIVE ORDER
 1               (b)    House Counsel of the Receiving Party to whom disclosure is
 2 reasonably necessary for this Action;
 3               (c)    Experts (as defined in this Order) of the Receiving Party to whom
 4 disclosure is reasonably necessary for this Action and who have signed the
 5 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 6               (d)    the court and its personnel;                                            ~'
 7               (e)    court reporters and their staff;
 8               (fj    professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this Action and who have
10 signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
11               (g)    the author or recipient of a document containing the information or
12 a custodian or other person who otherwise possessed or knew the information;
13               (h)    during their depositions, witnesses and attorneys for witnesses, in
14 the Action to whom disclosure is reasonably necessary provided: (1) the deposing
15   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)they
16   will not be permitted to keep any confidential information unless they sign the
17 "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless otherwise agreed
18 by the Designating Party or ordered by the court. Pages of transcribed deposition
19 testimony or exhibits to depositions that reveal Protected Material may be separately
20 bound by the court reporter and may not be disclosed to anyone except as permitted
21   under this Stipulated Protective Order; and
22               (i)    any mediator or settlement officer, and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24         7.4   Disclosure of Protected Material to Certain Experts.
25         If a Party wants to disclose another Party's or allon-Party's Protected Material
26 to an Expert (as defined in this Order) that is an employee, shareholder, officer,
27 director, and/or consultant (excluding any consultant retained by a Party relating to or
28 for purposes of this dispute) of a Party, disclosure shall be allowed only if the Party

                                                   to
                                   STIPULATED PROTECTIVE ORDER
 1   desiring such disclosure obtains the Designating Party's consent or a court order. The
 2 following procedure shall apply to obtaining consent for such disclosure:
 3               (a)    Notice of the name, address, telephone number and title or position
 4 of such expert, a curriculum vitae for the expert, notice of the relevant professional or
 5 employment-related relationship with a Party, a list of all other cases in which, during
 6 the previous four years, the expert testified as an expert at trial or by deposition, and a
 7 signed copy of the "Acknowledgment and Agreement to Be Bound"(Exhibit A), shall
 8 be served in writing by e-mail on counsel of record for the Designating Party for such
 9 Party's consent to disclosure of Protected Material to such expert.
10               (b)    Consent to the disclosure shall not be unreasonably withheld, and
11   shall be granted or denied, by e-mail to all counsel of record in this action, within
12 seven (7) days of receipt of the notice by e-mail. A failure to respond within that
13 seven-day period shall operate as consent.
14               (c)    If any objection to disclosing Protected Material to such an
15   identified expert is made within that seven-day period, and that objection cannot be
16 resolved by agreement between the Party seeking disclosure and the Designating
17 Party, the Party seeking disclosure of the Protected material may move the Court for
18 an order allowing such disclosure, in accordance with the procedures set forth in C.D.
19 CAL. LOCAL RULES 37-1 through 37-4.
20               (d)    The parties further agree that an expert whose identity is disclosed
21   pursuant to this paragraph cannot be deposed regarding any subject related to this
22 litigation, unless the expert has been designated as a testifying expert by the retaining
23 party, and then in a manner consistent with the Federal Rules of Civil Procedure
24 governing expert discovery.
25 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
26         IN OTHER LITIGATION
27         If a Party is served with a subpoena or a court order issued in other litigation
28 that compels disclosure of any Protected Material, that Party must:

                                                 t~
                                   STIPULATED PROTECTIVE ORDER
 1               (a)    promptly notify in writing the Designating Party. Such notification
 2 shall include a copy ofthe subpoena or court order;
 3               (b)    promptly notify in writing the party who caused the subpoena or
 4 order to issue in the other litigation that some or all of the material covered by the
 5   subpoena or order is subject to this Protective Order. Such notification shall include a
 6 copy of this Stipulated Protective Order; and
 7               (c)    cooperate with respect to all reasonable procedures sought to be
 8   pursued by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10 the subpoena or court order shall not produce any Protected Material before a
11   determination by the court from which the subpoena or order issued, unless the Party
12 has obtained the Designating Party's permission. The Designating Party shall bear the
13   burden and expense of seeking protection in that court of its confidential material and
14 nothing in these provisions should be construed as authorizing or encouraging a
15 Receiving Party in this Action to disobey a lawful directive from another court.
16 9.      ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
17         PRODUCED IN THIS LITIGATION
18        (a)     The terms of this Order are applicable to information produced by a Non-
19 Party in this Action and designated as Protected Material. Such information produced
20   by Non-Parties in connection with this litigation is protected by the remedies and
21   relief provided by this Order. Nothing in these provisions should be construed as
22 prohibiting allon-Party from seeking additional protections.
23        (b)     In the event that a Party is required, by a valid discovery request, to
24 produce allon-Party's confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party's
26 confidential information, then the Party shall:
27
28

                                                 12
                                   STIPULATED PROTECTIVE ORDER
 1               (1)    notify in a reasonably timely manner and in writing the Requesting
 2 Party and the Non-Party that some or all of the information requested is subject to a
 3 confidentiality agreement with allon-Party;
 4              (2)     promptly provide the Non-Party with a copy of the Stipulated
 5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6 specific description ofthe information requested; and
 7              (3)     make the information requested available for inspection by the
 8 Non-Party, if requested.
 9        (c)    If the Non-Party fails to seek a protective order from this court within 14
10 days of receiving the notice and accompanying information, the Receiving Party may
11   produce the Non-Party's confidential information responsive to the discovery request.
12 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
13   any information in its possession or control that is subject to the confidentiality
14 agreement with the Non-Party before a determination by the court. Absent a court
15   order to the contrary, the Non-Party shall bear the burden and expense of seeking
16 protection in this court of its confidential information.
17 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19 Protected Material to any person or in any circumstance not authorized under this
20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21   writing the Designating Party of the unauthorized disclosures,(b) use its best efforts
22 to retrieve all unauthorized copies of the Protected Material,(c) inform the person or
23 persons to whom unauthorized disclosures were made of all the terms of this Order,
24 and (d) request such person or persons to execute the "Acknowledgment and
25   Agreement to Be Bound" that is attached hereto as Exhibit A.
26
27
28

                                                13
                                  STIPULATED PROTECTIVE ORDER
 1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         When a Producing Party gives notice to Receiving Parties that certain
 4 inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6 Procedure 26(~l(51(B~. The production of privileged or work-product protected
 7   material, whether inadvertent or otherwise, is not a waiver of the privilege or
 8   protection from discovery in this case or in any other federal or state proceeding. This
 9 Order shall be interpreted to provide the maximum protection allowed by Federal Rule
10 of Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a
11   party's right to conduct a review of documents, ESI or information (including
12 metadata) for relevance, responsiveness and/or segregation of privileged and/or
13   protected information before production.
14 12.     MISCELLANEOUS
15         12.1 Right to Further Relie£ Nothing in this Order abridges the right of any
16   person to seek its modification by the Court in the future.
17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
18 Protective Order no Pariy waives any right it otherwise would have to object to
19 disclosing or producing any information or item on any ground not addressed in this
20 Stipulated Protective Order. Similarly, no Party waives any right to object on any
21   ground to use in evidence of any ofthe material covered by this Protective Order.
22         12.3 Filing Protected Material. A Party that seeks to file under seal any
23 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
24 only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party's request to file Protected Material
26 under seal is denied by the court, then the Receiving Party may file the information in
27 the public record unless otherwise instructed by the court.
28

                                                 14
                                   STIPULATED PROTECTIVE ORDER
 1   13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must return
4 all Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, "all Protected Material" includes all copies, abstracts, compilations,
6 summaries, and any other format reproducing or capturing any of the Protected
7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 8   must submit a written certification to the Producing Party (and, if not the same person
9 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10 category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
12 compilations, summaries or any other format reproducing or capturing any of the
13 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
15   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
16 attorney work product, and consultant and expert work product, even if such materials
17 contain Protected Material. Any such archival copies that contain or constitute
18 Protected Material remain subject to this Protective Order as set forth in Section 4
19 (DURATION).
20   14.   Any violation of this Order may be punished by any and all appropriate
21   measures including, without limitation, contempt proceedings andlor monetary
22 sanctions.
23
24
25
26
27
28

                                                15
                                  STIPULATED PROTECTIVE ORDER
 1   IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
2
3    DATED:   March 18, 2020        By:           /s/Mark S. Zhai
                                            Brent H. Blakely
4                                           Mark S. Zhai
                                            BLAKELY LAW GROUP
5
                                            Attorneysfor Plaintiff
6                                           Deckers Outdoor Corporation
7
8    DATED:   March 18, 2020        By:           /s/Scott Lonardo
                                            Scott Lonardo
9                                           PRANGER LAW PC
10                                          Attorneysfor Defendants
                                            Target Corporatcon and
11                                          Iconcx Brand Group
12
13   DATED:   March 18, 2020         By:          /s/James R Steen
                                            James R. Steffen
14                                          Peter M. Routhier
                                            Amanda Semaan
15                                          FAEGRE DRINKER BIDDLE &
                                            REATH LLP
16
                                            Attorneysfor Defendants
17                                          Target Corporation and Iconix Brand
                                            Group
18
19
20 FOR GOOD CAUSE SHOWN,IT IS SO            RDERED.
21                l ~1
22 DATED: ~          ~ D~
                                    ~n
23                                 United States             gistrate Judge
24
25
26
27
28

                                       16
                           STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I,                                      [print or type full name], of
 4                                                                 [print or type full address],
 5   declare under penalty of perjury that I have read in its entirety and understand the
6 Stipulated Protective Order that was issued by the United States District Court for the
 7 Central District of California on                  [date] in the case of Deckers Outdoor
 8 Corporation v. Target Corporation et al.; Case No. 2:19-cv-06215-RGK(PJWx).
 9         I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Stipulated Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint
19 [print or type full name] of                                                  [print or type
20 full address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23
24 Date:
25 City and State where sworn and signed:
26 Printed name:
27 Signature:
28

                                                 ~~
                                   STIPULATED PROTECTIVE ORDER
